 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     GLENN O'CONNOR,                                          Case No. 2:19-cv-00658 KJM KJN (PC)
12
                                             Plaintiff,       ORDER
13
                    v.
14

15   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
16   REHABILITATION, et al.,
17                                       Defendants.
18

19         Pending before the Court is Defendants’ motion to modify the Discovery and Scheduling
20   Order and request for an extension of time to oppose Plaintiff’s motion to compel. Good cause
21   appearing, IT IS HEREBY ORDERED that Defendants’ motion to modify the Discovery and
22   Scheduling Order and request for extension of time (ECF No. 81) is GRANTED. Defendants
23   shall have until June 13, 2021, to file any opposition to Plaintiff’s motion to compel. The parties
24   shall have until July 22, 2021, to file any dispositive motions.
25   Dated: May 18, 2021
26

27
     Ocon658.mod
28
                                                          1
                                                                      [Proposed] Order (2:19-cv-00658 KJM KJN)
